Execution Version


Exhibit 10.43


AMENDED AND RESTATED


REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
LILIS ENERGY, INC.
AND
THE VÄRDE PARTIES PARTY HERETO





TABLE OF CONTENTS
ARTICLE I DEFINITIONS1
Section 1.01Definitions.    1
Section 1.02Registrable Securities.    5
ARTICLE II REGISTRATION RIGHTS5
Section 2.01Shelf Registration.    5
Section 2.02Underwritten Shelf Offering Requests.    7
Section 2.03Delay and Suspension Rights.    9
Section 2.04Piggyback Registration Rights.    9
Section 2.05Participation in Underwritten Offerings.    11
Section 2.06Registration and Sale Procedures.    12
Section 2.07Cooperation by Holders.    15
Section 2.08Restrictions on Public Sales by Holders.    15
Section 2.09Expenses.    15
Section 2.10Indemnification and Contribution.    15
Section 2.11Rule 144 Reporting.    18
Section 2.12Transfer or Assignment of Registration Rights.    18
Section 2.13Other Registration Rights.    19
Section 2.14Amendment and Restatement of October Registration Rights Agreement;
Termination of Other Registration Rights Agreements.    19
ARTICLE III MISCELLANEOUS19
Section 3.01Communications.    19
Section 3.02Successors and Assigns.    20
Section 3.03Recapitalization, Exchanges, Etc. Affecting the Shares.    20
Section 3.04Aggregation of Registrable Securities.    20
Section 3.05Specific Performance.    20
Section 3.06Counterparts.    20
Section 3.07Headings.    21
Section 3.08Governing Law.    21
Section 3.09Severability of Provisions.    21
Section 3.10Entire Agreement.    21
Section 3.11Amendment.    22
Section 3.12No Presumption.    22
Section 3.13Obligations Limited to Parties to Agreement.    22
Section 3.14Independent Nature of Holders’ Obligations.    22
Section 3.15Interpretation.    23


Annex A – Selling Stockholder Notice and Questionnaire

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of March 5, 2019, by and among Lilis Energy, Inc., a
Nevada corporation (the “Company”), and The Värde Fund VI-A, L.P., Värde
Investment Partners, L.P., The Värde Fund XI (Master), L.P., Värde Investment
Partners (Offshore) Master, L.P., The Värde Skyway Fund, L.P., The Värde Skyway
Mini-Master Fund, L.P. and The Värde Fund XII (Master), L.P. (each, a “Värde
Party” and, collectively, the “Värde Parties”).
WHEREAS, the Company and the Värde Parties have entered into that certain
Registration Rights Agreement, dated as of October 10, 2018 (the “October
Registration Rights Agreement”);
WHEREAS, the Company and the Värde Parties desire to amend and restate the
October Registration Rights Agreement in connection with the Company’s issuance
of Common Stock, Series E Preferred Stock and Series F Preferred Stock;
WHEREAS, this Agreement is made pursuant to the Transaction Agreement, dated as
of March 5, 2019 (the “Transaction Agreement”), among the Company and the Värde
Parties, pursuant to which the Värde Parties acquired the Securities;
WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Värde Parties pursuant to the
October Transaction Agreement (as defined below) and the Transaction Agreement;
and
WHEREAS, the undersigned Holders represent the Majority Holders required to
amend the October Registration Rights Agreement pursuant to Section 3.11
thereof.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.01    Definitions.
Capitalized terms used herein without definition shall have the meanings given
to them in the Transaction Agreement. The terms set forth below are used herein
as so defined:
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“April Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of April 26, 2017, by and among the Company and the lenders
party thereto.
“Commission” means the U.S. Securities and Exchange Commission, including the
staff thereof as applicable.
“Common Share Price” means the volume weighted average closing price of the
Common Stock (as reported by the Primary Exchange on which the Common Stock is
then traded) for the ten (10) trading days immediately preceding the date on
which the determination is made (or, if such price is not available, as
determined in good faith by the Board of Directors).
“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Company Securities” has the meaning specified therefor in Section 2.04(c)(i).
“Effective Date” means April 10, 2019; provided, however, that, if (a) the
Company has filed the Shelf Registration Statement by March 29, 2019, (b) prior
to the time the Shelf Registration Statement becomes effective, the Company (i)
is notified by the Commission that the Commission intends to review the Shelf
Registration Statement or any reports filed by the Company under the Exchange
Act or (ii) receives from the Commission any comments on the Shelf Registration
Statement or any reports filed by the Company under the Exchange Act, and (c)
the Company uses commercially reasonable efforts to address any such comments
received from the Commission as promptly as reasonably practicable after receipt
thereof, the Effective Date shall automatically be extended to be the date that
is ninety days after the date of this Agreement.
“Effectiveness Period” has the meaning specified therefor in Section 2.01(g).
“Exchange Amount” means the sum of the Term Loan Exchange Amount plus
$14,570,000 less $55,000,000.
“Expenses” has the meaning specified therefor in Section 2.10(a).
“Holder” means the record holder of any Registrable Securities; provided, that
each record holder of Exchanged Series E Shares shall be deemed to be the record
holder of the Registrable Securities issuable upon conversion of such Exchanged
Series E Shares for purposes of this definition and all other references in this
Agreement to holding or owning Registrable Securities.
“Indemnified Party” has the meaning specified therefor in Section 2.10(c).
“Indemnifying Party” has the meaning specified therefor in Section 2.10(c).
“January Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of January 31, 2018, by and among the Company and the
purchasers party thereto.
“Liquidated Damages” has the meaning specified in Section 2.01(c).
“Liquidated Damages Multiplier” means an amount equal to the sum of (a) the
Exchange Amount and (b) $29,013,795.
“Losses” has the meaning specified therefor in Section 2.10(a).
“Majority Holders” means, at any time, the Holder or Holders of more than fifty
percent (50%) of the Registrable Securities at such time.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.
“October Exchanged Common Shares” means the “Exchanged Common Shares” as such
term is defined in the October Transaction Agreement.
“October Registration Rights Agreement” has the meaning specified therefor in
the recitals of this Agreement.
“October Shelf Registration Statement” means the shelf registration statement
(File No.: 333-228712), including any amendments or supplements thereto, filed
by the Company pursuant to the October Registration Rights Agreement.
“October Transaction Agreement” means that certain Transaction Agreement, dated
as of October 10, 2018, among the Company and the Värde Parties.
“Other Securities” has the meaning specified therefor in Section 2.04(c)(i).
“Piggybacking Holder” has the meaning specified therefor in Section 2.04(a).
“Piggyback Underwritten Offering” has the meaning specified therefor in Section
2.04(a).
“Primary Exchange” means, at any time, the primary U.S. national or regional
securities exchange or market on which the Common Stock is listed or admitted
for trading at such time.
“Registrable Securities” means the Exchanged Common Shares, the Underlying
Shares and the October Exchanged Common Shares, in each case until such
Registrable Securities cease to be Registrable Securities pursuant to Section
1.02.
“Registrable Securities Amount” means the Common Share Price times the number of
applicable Registrable Securities.
“Registration Default” has the meaning specified therefor in Section 2.01(c).
“Registration Expenses” means all expenses, other than Selling Expenses,
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on a Registration Statement
and the disposition of such Registrable Securities, including, without
limitation, all registration, filing, securities exchange listing fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses and the fees and disbursements of counsel to
the Company and the independent public accountants for the Company, including
the expenses of any special audits or “comfort” letters required by or incident
to such performance and compliance, and the reasonable fees and expenses of one
counsel for all Holders.
“Registration Statement” means (a) the Shelf Registration Statement and (b) any
other registration statement of the Company filed or to be filed with the
Commission under the Securities Act in which Registrable Securities are or, as
the context requires, may be included in the securities registered thereby
pursuant to this Agreement.
“Requesting Holder” has the meaning specified therefor in Section 2.02(a).
“Requesting Holder and Shelf Piggybacking Holder Securities” has the meaning
specified therefor in Section 2.02(c)(i).
“Section 2.02 Maximum Number of Shares” has the meaning specified therefor in
Section 2.02(c).
“Section 2.04 Maximum Number of Shares” has the meaning specified therefor in
Section 2.04(c).
“Selling Expenses” means all (a) underwriting fees, discounts and selling
commissions allocable to the sale of Registrable Securities, (b) transfer taxes
allocable to the sale of the Registrable Securities, (c) costs or expenses
related to any roadshows conducted in connection with the marketing of any Shelf
Underwritten Offering, and (d) fees and expenses of any counsel engaged by any
Holder that are not expressly included in Registration Expenses.
“Selling Holder” means a Holder selling Registrable Securities pursuant to a
Registration Statement.
“Selling Stockholder Questionnaire” has the meaning specified therefor in
Section 2.07.
“Shelf Piggybacking Holder” has the meaning specified therefor in Section
2.02(b).
“Shelf Registration Statement” has the meaning specified therefor in Section
2.01(a), subject to Section 2.01(f).
“Shelf Underwritten Offering” has the meaning specified therefor in Section
2.02(a).
“Transaction Agreement” has the meaning specified therefor in the recitals of
this Agreement.
“Underwritten Offering” means an offering (including an offering pursuant to the
Shelf Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public.
“Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering, and (b) with respect to a
Piggyback Underwritten Offering, (i) a preliminary prospectus supplement (or
prospectus supplement if no preliminary prospectus supplement is used) to an
effective shelf Registration Statement (other than the Shelf Registration
Statement) in which Registrable Securities could be included and Holders could
be named as selling security holders without the filing of a post-effective
amendment thereto (other than a post-effective amendment that becomes effective
upon filing) or (ii) a Registration Statement (other than the Shelf Registration
Statement), in each case relating to such Piggyback Underwritten Offering.
“Värde Party” and “Värde Parties” have the meaning specified therefor in the
introductory paragraph of this Agreement.

Section 1.02    Registrable Securities.
Any Registrable Security will cease to be a Registrable Security when (a) a
Registration Statement covering such Registrable Security has become effective
under the Securities Act and such Registrable Security has been sold or disposed
of pursuant to such Registration Statement; (b) such Registrable Security has
been disposed of pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act; (c) such Registrable Security is held
by the Company or one of its Subsidiaries; (d) such Registrable Security has
been sold or disposed of in a transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of such Registrable Security
pursuant to Section 2.12; or (e) such Registrable Security becomes eligible for
resale without restriction and without volume limitations or the need for
current public information pursuant to any section of Rule 144 (or any similar
provision then in effect) under the Securities Act. Any security that has ceased
to be a Registrable Security shall not thereafter become a Registrable Security,
and any security that is issued or distributed in respect of a security that has
ceased to be a Registrable Security shall not be a Registrable Security.

ARTICLE II    
REGISTRATION RIGHTS

Section 2.01    Shelf Registration.
(a)    The Company shall prepare and file with the Commission, and use
commercially reasonable efforts to cause to be declared effective as soon as
practicable after the filing thereof, but in no event later than the Effective
Date, a Registration Statement under the Securities Act relating to the offer
and sale of all the Registrable Securities by the Holders thereof (the “Shelf
Registration Statement”) from time to time in accordance with the methods of
distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act; provided, that the Company may satisfy its obligation to
file a Registration Statement under this Section 2.01(a) by filing an amendment
to the October Shelf Registration Statement to provide for the registration of
all of the Registrable Securities, in which case the October Shelf Registration
Statement shall be deemed to be the Shelf Registration Statement. Promptly
following the effective date of the Shelf Registration Statement, the Company
shall notify the Holders of the effectiveness thereof.
(b)    Notwithstanding anything in Section 2.01(a), if for any reason the
Commission does not permit the Company to include any or all of the Registrable
Securities in the initial Shelf Registration Statement due to limitations on the
use of Rule 415 under the Securities Act for the resale of the Registrable
Securities by the Holders, or the Commission informs the Company that any of the
Selling Holders would be deemed to be statutory underwriters, the Company shall
notify the Holders thereof and use commercially reasonable efforts to promptly
file amendments to the initial Shelf Registration Statement as required by the
Commission and/or withdraw the initial Shelf Registration Statement and file a
new registration statement on Form S-3 or such other form available for
registration of the Registrable Securities as a secondary offering, in either
case covering the maximum number of Registrable Securities permitted to be
registered by the Commission and avoid the Selling Holders being deemed to be
statutory underwriters; provided, however, that prior to such amendment or
subsequent Shelf Registration Statement, the Company shall be obligated to use
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities and against the Selling
Holders’ being deemed statutory underwriters in accordance with Commission
guidance, including without limitation, the Compliance and Disclosure
Interpretation “Securities Act Rules” No. 612.09, and the Securities Act. In the
event the Company amends the initial Shelf Registration Statement or files a
subsequent Shelf Registration Statement, as the case may be, the Company will
use commercially reasonable efforts to file with the Commission, as promptly as
allowed by the Commission, Commission guidance or the Securities Act, one or
more additional Shelf Registration Statements covering those Registrable
Securities not included in the initial Shelf Registration Statement as amended
or any subsequent Shelf Registration Statement previously filed. The number of
Registrable Securities that may be included in each such Shelf Registration
Statement shall be allocated among the Holders thereof in proportion (as nearly
as practicable) to the number of Registrable Securities owned by each Holder or
in such other proportion as is necessary to avoid the Selling Holders being
deemed to be statutory underwriters. If the Commission requires the Company to
name any Holder as a statutory underwriter and such Holder does not consent
thereto, then such Holder’s Registrable Securities shall not be included on the
Shelf Registration Statement and the Company shall have no further obligations
under this Section 2.01 or Section 2.02 with respect to the Registrable
Securities held by such Holder.
(c)    If (i) the Shelf Registration Statement required by Section 2.01(a) does
not become or is not declared effective by the Effective Date or (ii) the Shelf
Registration Statement is declared effective but (A) the Shelf Registration
Statement shall thereafter be withdrawn by the Company or shall become subject
to an effective stop order issued pursuant to Section 8(d) of the Securities Act
suspending the effectiveness of such Shelf Registration Statement (except as
specifically permitted pursuant to Section 2.03) without being succeeded by an
additional Shelf Registration Statement filed and declared effective within 3
Business Days, (B) the use of any prospectus that is a part of the Shelf
Registration Statement is suspended pursuant to Section 2.03 in excess of the
number of days permitted thereby or (C) except as addressed by the foregoing
clauses (A) and (B) or except as expressly permitted by Section 2.03, the Shelf
Registration Statement fails to be available for the resale by the Holders of
all the Registrable Securities required to be included therein during the
Effectiveness Period (each such event referred to in clauses (i) and (ii), a
“Registration Default”), then each Holder shall be entitled to a payment (with
respect to each of the Holder’s pro rata share of Registrable Securities as
liquidated damages (which liquidated damages will not be exclusive of any other
remedies available in equity, including, without limitation, specific
performance) and not as a penalty), (x) for the first 90 days following the
occurrence of such Registration Default, an amount equal to 0.25% of the
Liquidated Damages Multiplier, which shall accrue daily, and (y) for each
non-overlapping 90-day period beginning on the 91st day thereafter, an amount
equal to the amount set forth in clause (x) plus an additional 0.25% of the
Liquidated Damages Multiplier for each subsequent 90 days (i.e., 0.5% for 91-180
days, 0.75% for 181-270 days, 1.0% for 271-360, etc.), which shall accrue daily,
up to a maximum amount equal to 2.5% of the Liquidated Damages Multiplier per
non-overlapping 90-day period (the “Liquidated Damages”), until such time as
such Registration Default is cured or there are no longer any Registrable
Securities outstanding. The Liquidated Damages shall be payable within 10
Business Days after the end of each such 90-day period in immediately available
funds to the account or accounts specified by the applicable Holders. Any amount
of Liquidated Damages shall be prorated for any period of less than 90 days
accruing during any period for which a Holder is entitled to Liquidated Damages
hereunder.
(d)    The Company may request a waiver of all or any portion of the Liquidated
Damages, which may be granted by the consent of the Majority Holders, in their
sole discretion, and which such waiver shall apply to all the Holders of
Registrable Securities.
(e)    The Shelf Registration Statement shall be on Form S-3 (or any equivalent
or successor form) under the Securities Act or, if Form S-3 is not then
available to the Company, on Form S-1 or such other form of registration
statements as is then available to effect a registration for resale of the
Registrable Securities; provided, however, that if the Company has filed the
Shelf Registration Statement on Form S-1 and subsequently becomes eligible to
use Form S-3 or any equivalent or successor form or forms, the Company shall (i)
file a post-effective amendment to the Shelf Registration Statement converting
such Registration Statement on Form S-1 to a Registration Statement on Form S-3
or any equivalent or successor form or forms or (ii) withdraw the Shelf
Registration Statement on Form S-1 and file a subsequent Shelf Registration
Statement on Form S-3 or any equivalent or successor form or forms.
(f)    Unless otherwise specifically stated herein, the term “Shelf Registration
Statement” shall refer individually to the initial Shelf Registration Statement
and to each subsequent Shelf Registration Statement, if any, filed pursuant to
Section 2.01(b) or Section 2.01(e).
(g)    The Company shall use commercially reasonable efforts to cause the Shelf
Registration Statement to remain effective, and to be supplemented and amended
to the extent necessary to ensure that the Shelf Registration Statement is
available for the resale of all the Registrable Securities by the Holders until
all of the Registrable Securities have ceased to be Registrable Securities (the
“Effectiveness Period”).
(h)    When effective, the Shelf Registration Statement (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
the Shelf Registration Statement, in the light of the circumstances under which
such statements are made).

Section 2.02    Underwritten Shelf Offering Requests.
(a)    In the event that any Holder or group of Holders elects to dispose of
Registrable Securities under the Shelf Registration Statement pursuant to an
Underwritten Offering and reasonably expects gross proceeds of at least
$20,000,000 from such Underwritten Offering (including proceeds attributable to
any Registrable Securities included in such Underwritten Offering by any Shelf
Piggybacking Holders), the Company shall, at the request (a “Shelf Underwritten
Offering Request”) of such Holder or Holders (in such capacity, a “Requesting
Holder”), enter into an underwriting agreement in a form as is customary in
Underwritten Offerings of securities by the Company with the underwriter or
underwriters selected pursuant to Section 2.02(d) and shall take all such other
reasonable actions as are requested by the Managing Underwriter of such
Underwritten Offering and/or the Requesting Holders in order to expedite or
facilitate the disposition of, subject to Section 2.02(c), such Registrable
Securities and the Registrable Securities requested to be included by any Shelf
Piggybacking Holder (a “Shelf Underwritten Offering”); provided, however, that
the Company shall have no obligation to facilitate or participate in more than
one Shelf Underwritten Offering in any 180-day period or more than two Shelf
Underwritten Offerings per calendar year.
(b)    If the Company receives a Shelf Underwritten Offering Request, it will
give written notice of such proposed Shelf Underwritten Offering to each Holder
(other than the Requesting Holder) that, together with such Holder’s Affiliates,
holds at least $5,000,000 of Registrable Securities calculated based on the
Registrable Securities Amount, which notice shall be held in strict confidence
by such Holders and shall include the anticipated filing date of the related
Underwritten Offering Filing and, if known, the number of shares of Common Stock
that are proposed to be included in such Shelf Underwritten Offering, and of
such Holders’ rights under this Section 2.02(b). Such notice shall be given
promptly (and in any event at least five Business Days before the filing of the
Underwritten Offering Filing or two Business Days before the filing of the
Underwritten Offering Filing in connection with a bought or overnight
Underwritten Offering); provided, that if the Shelf Underwritten Offering is a
bought or overnight Underwritten Offering and the Managing Underwriter advises
the Company and the Requesting Holder that the giving of notice pursuant to this
Section 2.02(b) would adversely affect the offering, no such notice shall be
required (and such Holders shall have no right to include Registrable Securities
in such bought or overnight Underwritten Offering); and provided further, that
the Company shall not so notify any such other Holder that has notified the
Company (and not revoked such notice) requesting that such Holder not receive
notice from the Company of any proposed Shelf Underwritten Offering. Each such
Holder shall then have four Business Days (or one Business Day in the case of a
bought or overnight Underwritten Offering) after the date on which the Holders
received notice pursuant to this Section 2.02(b) to request inclusion of
Registrable Securities in the Shelf Underwritten Offering (which request shall
specify the maximum number of Registrable Securities intended to be disposed of
by such Holder and include such other information as is requested pursuant to
clause (i) of Section 2.05(c)) (any such Holder making such request, a “Shelf
Piggybacking Holder”). If no request for inclusion from a Holder is received
within such period, such Holder shall have no further right to participate in
such Shelf Underwritten Offering.
(c)    If the Managing Underwriter of the Shelf Underwritten Offering shall
inform the Company and the Requesting Holders in writing, with a copy to be
provided upon request to any Shelf Piggybacking Holder, of its belief that the
number of Registrable Securities requested to be included in such Shelf
Underwritten Offering by the Requesting Holders and any Shelf Piggybacking
Holders (and any other shares of Common Stock requested to be included by any
other Persons having registration rights with respect to such offering) would
materially adversely affect such offering, then the Company shall include in the
applicable Underwritten Offering Filing, to the extent of the total number of
Registrable Securities that the Company is so advised can be sold in such Shelf
Underwritten Offering without so materially adversely affecting such offering
(the “Section 2.02 Maximum Number of Shares”), Registrable Securities in the
following priority:
(i)    First, all Registrable Securities that the Requesting Holder and Shelf
Piggybacking Holders requested to be included therein (the “Requesting Holder
and Shelf Piggybacking Holder Securities”) (pro rata among the Requesting
Holders and Shelf Piggybacking Holders based on the number of Registrable
Securities each requested to be included); and
(ii)    Second, to the extent that the number of Requesting Holder and Shelf
Piggybacking Holder Securities is less than the Section 2.02 Maximum Number of
Shares, the shares of Common Stock requested to be included by any other Persons
having registration rights with respect to such offering, pro rata among such
other Persons based on the number of shares of Common Stock each requested to be
included.
(d)    The Company shall select the Managing Underwriter and any other
underwriters in connection with such Shelf Underwritten Offering. The Requesting
Holders shall determine the pricing of the Registrable Securities offered
pursuant to any Shelf Underwritten Offering and the applicable underwriting
discounts and commissions and determine the timing of any such Shelf
Underwritten Offering, subject to Section 2.03.

Section 2.03    Delay and Suspension Rights.
Notwithstanding any other provision of this Agreement, the Company may (a) delay
filing or effectiveness of the Shelf Registration Statement (or any amendment
thereto) or effecting a Shelf Underwritten Offering or (b) suspend the Holders’
use of any prospectus that is a part of a Shelf Registration Statement upon
written notice to each Holder whose Registrable Securities are included in such
Shelf Registration Statement (provided that in no event shall such notice
contain any material non-public information regarding the Company) (in which
event such Holder shall immediately discontinue sales of Registrable Securities
pursuant to such Registration Statement but may settle any then-contracted sales
of Registrable Securities), in each case for a period of up to 60 days, if the
Company determines (i) that such delay or suspension is in the best interest of
the Company and its stockholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company,
or any proposed financing, acquisition, merger, tender offer, business
combination, corporate reorganization, consolidation or other significant
transaction involving the Company), (ii) that such registration or offering
would render the Company unable to comply with applicable securities laws or
(iii) that such registration or offering would require disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential (any such period, a “Suspension Period”); provided, however, that
in no event shall any Suspension Periods collectively exceed an aggregate of 120
days in any twelve-month period.

Section 2.04    Piggyback Registration Rights.
(a)    Subject to Section 2.04(c), if the Company at any time proposes to file
an Underwritten Offering Filing for an Underwritten Offering of shares of Common
Stock for its own account or for the account of any other Persons who have or
have been granted registration rights (a “Piggyback Underwritten Offering”), it
will give written notice of such Piggyback Underwritten Offering to each Holder
that, together with such Holder’s Affiliates, holds at least the $5,000,000 of
Registrable Securities calculated based on the Registrable Securities Amount,
which notice shall be held in strict confidence by such Holders and shall
include the anticipated filing date of the Underwritten Offering Filing and, if
known, the number of shares of Common Stock that are proposed to be included in
such Piggyback Underwritten Offering, and of such Holders’ rights under this
Section 2.04(a). Such notice shall be given promptly (and in any event at least
five Business Days before the filing of the Underwritten Offering Filing or two
Business Days before the filing of the Underwritten Offering Filing in
connection with a bought or overnight Underwritten Offering); provided, that if
the Piggyback Underwritten Offering is a bought or overnight Underwritten
Offering and the Managing Underwriter advises the Company that the giving of
notice pursuant to this Section 2.04(a) would adversely affect the offering, no
such notice shall be required (and such Holders shall have no right to include
Registrable Securities in such bought or overnight Underwritten Offering). Each
such Holder shall then have four Business Days (or one Business Day in the case
of a bought or overnight Underwritten Offering) after the date on which the
Holders received notice pursuant to this Section 2.04(a) to request inclusion of
Registrable Securities in the Piggyback Underwritten Offering (which request
shall specify the maximum number of Registrable Securities intended to be
disposed of by such Holder and include such other information as is requested
pursuant to clause (i) of Section 2.05(c)) (any such Holder making such request,
a “Piggybacking Holder”). If no request for inclusion from a Holder is received
within such period, such Holder shall have no further right to participate in
such Piggyback Underwritten Offering. Subject to Section 2.04(c), the Company
shall use commercially reasonable efforts to include in the Piggyback
Underwritten Offering all Registrable Securities that the Company has been so
requested to include by the Piggybacking Holders; provided, however, that if, at
any time after giving written notice of a proposed Piggyback Underwritten
Offering pursuant to this Section 2.04(a) and prior to the execution of an
underwriting agreement with respect thereto, the Company or such other Persons
who have or have been granted registration rights, as applicable, shall
determine for any reason not to proceed with or to delay such Piggyback
Underwritten Offering, the Company shall give written notice of such
determination to the Piggybacking Holders (which such Holders will hold in
strict confidence) and (i) in the case of a determination not to proceed, shall
be relieved of its obligation to include any Registrable Securities in such
Piggyback Underwritten Offering (but not from any obligation of the Company to
pay the Registration Expenses in connection therewith), and (ii) in the case of
a determination to delay, shall be permitted to delay inclusion of any
Registrable Securities for the same period as the delay in including the shares
of Common Stock to be sold for the Company’s account or for the account of such
other Persons who have or have been granted registration rights, as applicable.
(b)    Each Holder shall have the right to withdraw its request for inclusion of
its Registrable Securities in any Piggyback Underwritten Offering at any time
prior to the execution of an underwriting agreement with respect thereto by
giving written notice to the Company of its request to withdraw.
(c)    If the Managing Underwriter of the Piggyback Underwritten Offering shall
inform the Company of its belief that the number of Registrable Securities
requested to be included in such Piggyback Underwritten Offering, when added to
the number of shares of Common Stock proposed to be offered by the Company or
such other Persons who have or have been granted registration rights (and any
other shares of Common Stock requested to be included by any other Persons
having registration rights on parity with the Piggybacking Holders with respect
to such offering), would materially adversely affect such offering, then the
Company shall include in such Piggyback Underwritten Offering, to the extent of
the total number of securities which the Company is so advised can be sold in
such offering without so materially adversely affecting such offering (the
“Section 2.04 Maximum Number of Shares”), shares of Common Stock in the
following priority:
(i)    First, if the Piggyback Underwritten Offering is for the account of the
Company, all shares of Common Stock that the Company proposes to include for its
own account (the “Company Securities”) or, if the Piggyback Underwritten
Offering is for the account of any other Persons who have or have been granted
registration rights, all shares of Common Stock that such Persons propose to
include (the “Other Securities”); and
(ii)    Second, if the Piggyback Underwritten Offering is for the account of the
Company, to the extent that the number of Company Securities is less than the
Section 2.04 Maximum Number of Shares, the shares of Common Stock requested to
be included by the Piggybacking Holders; and holders of any other shares of
Common Stock requested to be included by Persons having rights of registration
on parity with the Piggybacking Holders with respect to such offering, pro rata
among the Piggybacking Holders and such other holders based on the number of
shares of Common Stock each requested to be included and, if the Piggyback
Underwritten Offering is for the account of any other Persons who have or have
been granted registration rights, to the extent that the number of Other
Securities is less than the Section 2.04 Maximum Number of Shares, the shares of
Common Stock requested to be included by the Piggybacking Holders, pro rata
among the Piggybacking Holders.
(d)    The Company or the other Persons who have or have been granted
registration rights initiating such Piggyback Underwritten Offering (if so
entitled pursuant to such registration rights), as applicable, shall select the
underwriters in any Piggyback Underwritten Offering and shall determine the
pricing of the shares of Common Stock offered pursuant to any Piggyback
Underwritten Offering, the applicable underwriting discounts and commissions and
the timing of any such Piggyback Underwritten Offering.

Section 2.05    Participation in Underwritten Offerings.
(a)    In connection with any Underwritten Offering contemplated by Section 2.02
or Section 2.04, the underwriting agreement into which each Selling Holder and
the Company shall enter into shall contain such representations, covenants,
indemnities (subject to Section 2.10) and other rights and obligations as are
customary in Underwritten Offerings by the Company. No Selling Holder shall be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Selling Holder’s authority to enter into such underwriting
agreement and to sell, and information provided by such Selling Holder for
inclusion in the Registration Statement relating thereto and its ownership of,
the securities being registered on its behalf, its intended method of
distribution and any other representation required by law.
(b)    Any participation by Holders in a Piggyback Underwritten Offering shall
be in accordance with the plan of distribution of (i) the Company, if such
Piggyback Underwritten Offering is for the account of the Company, or (ii) any
other Persons who have or have been granted registration rights, if the
Piggyback Underwritten Offering is for the account of such other Persons.
(c)    In connection with any Piggyback Underwritten Offering in which any
Holder has the right to include Registrable Securities pursuant to Section 2.04,
such Holder agrees (i) to supply any information reasonably requested by the
Company in connection with the preparation of a Registration Statement and/or
any other documents relating to such registered offering (including a Selling
Stockholder Questionnaire) and (ii) to execute and deliver any agreements and
instruments being executed by all holders on substantially the same terms
reasonably requested by the Company or the Managing Underwriter, as applicable,
to effectuate such registered offering, including, without limitation,
underwriting agreements (subject to Section 2.05(a)), custody agreements,
lock-up agreements pursuant to which such Holder agrees not to sell or purchase
any securities of the Company for the same period of time following the
registered offering as is agreed to by the Company and the other participating
holders or such shorter period as the Managing Underwriter shall agree to,
powers of attorney and questionnaires.
(d)    If the Company or the Managing Underwriter, as applicable, requests that
the Holders take any of the actions referred to in clause (ii) of Section
2.05(c), the Holders shall take such action promptly but in any event within two
Business Days following the date of such request.

Section 2.06    Registration and Sale Procedures.
In connection with its obligations under this Article II and with respect to
each Registration Statement that includes Registrable Securities, the Company
will:
(a)    promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement;
(b)    make available to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement, any prospectus used in
connection therewith or any supplement or amendment thereto, upon request,
copies of reasonably complete drafts of all such documents proposed to be filed
(including exhibits and each document incorporated by reference therein to the
extent then required by the rules and regulations of the Commission), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing the Registration Statement,
prospectus or supplement or amendment thereto, and (ii) such number of copies of
the Registration Statement and the prospectus included therein and any
supplements and amendments thereto as such Selling Holder may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered thereby;
(c)    if applicable, use commercially reasonable efforts to register or qualify
the Registrable Securities covered by the Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders shall
reasonably request; provided, however, that the Company will not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify, take any action that would subject the Company to any
material tax in any such jurisdiction where it is not then so subject, or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;
(d)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective; and (ii)
the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any prospectus or
prospectus supplement thereto;
(e)    (i) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (A)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained therein, in the light of the
circumstances under which such statements were made); (B) the issuance or
express threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, or the initiation of any
proceedings for that purpose; or (C) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction; and (ii) following the provision of such notice, as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and take such other commercially reasonable action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;
(f)    upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;
(g)    otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
(h)    cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;
(i)    use commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
(j)    provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of the
Registration Statement;
(k)    if requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;
(l)    in connection with an Underwritten Offering, use commercially reasonable
efforts to provide to each Selling Holder a copy of any auditor “comfort”
letters, customary legal opinions or reports of the independent petroleum
engineers of the Company relating to the oil and gas reserves of the Company, in
each case that have been provided to the Managing Underwriter in connection with
the Underwritten Offering; and
(m)    make available for inspection by any Selling Holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company,
and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Inspector in connection with such
Registration Statement; provided, that the Company need not disclose any
non-public information to any such person unless and until such person has
entered into a confidentiality agreement with the Company.
Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.06, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.06 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

Section 2.07    Cooperation by Holders.
The Company shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement who has failed to furnish, within five
Business Days of a request by the Company, such information that the Company
determines, after consultation with its counsel, is reasonably required in order
for the Registration Statement or prospectus supplement, as applicable, to
comply with the Securities Act. The Company may require each Holder to furnish
to the Company a written statement as to the number of shares of Common Stock
beneficially owned by such Holder. Without limiting the foregoing, with respect
to the Shelf Registration Statement, each Holder agrees to furnish to the
Company a completed questionnaire in the form attached to this Agreement as
Annex A (a “Selling Stockholder Questionnaire”) on a date that is not less than
45 days after the date hereof or three Business Days following the date on which
such Holder receives draft materials in accordance with Section 2.06(b).

Section 2.08    Restrictions on Public Sales by Holders.
Each Holder agrees not to effect any public sale or distribution of Registrable
Securities for a period of up to 60 days following completion of an Underwritten
Offering of equity securities by the Company; provided that (i) the Company
gives written notice to such Holder of the date of the commencement and
termination of such period with respect to any such Underwritten Offering and
(ii) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters of
such Underwritten Offering on the Company or on the officers or directors or any
other shareholder of the Company on whom a restriction is imposed and (iii) the
restrictions set forth in this Section 2.08 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Selling
Holder; provided further, that this Section 2.08 shall not apply to any Holder
that, together with such Holder’s Affiliates, holds less than 5% of the
outstanding shares of Common Stock.

Section 2.09    Expenses.
The Company will pay all reasonable Registration Expenses as determined in good
faith. Each Selling Holder shall pay its pro rata share of all Selling Expenses
in connection with any sale of its Registrable Securities hereunder.

Section 2.10    Indemnification and Contribution.
(a)    Indemnification by the Company. The Company will indemnify and hold
harmless each Selling Holder, its directors, officers managers, employees,
investment managers, agents and Affiliates and each other Person, if any, who
controls such Selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against any losses, claims,
damages or liabilities, joint or several (collectively, “Losses”) to which such
Selling Holder or any such director, officer or controlling person may become
subject, under the Securities Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement or any
preliminary prospectus, free writing prospectus or final prospectus contained
therein or related thereto, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus, in the light of the circumstances under which such
statements were made), or (ii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state securities law, or any rule
or regulations promulgated under the Securities Act, the Exchange Act or any
state securities law applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance required under this Agreement, and the Company will
reimburse such Selling Holder and each such director, officer, manager,
employee, investment manager, agent, Affiliate and controlling person for any
legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such Losses, actions or proceedings
(collectively, “Expenses”); provided that the Company shall not be liable in any
such case to the extent that any such Losses or Expenses arise out of or are
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such Registration Statement, preliminary prospectus,
free writing prospectus, final prospectus, amendment or supplement in reliance
upon and in conformity with information furnished to the Company in writing or
electronically by or on behalf of such Selling Holder expressly for use in the
preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such director, officer or controlling person and shall survive the transfer
of such securities by such Selling Holder.
(b)    Indemnification by Selling Holders. Each Selling Holder, severally and
not jointly, will indemnify and hold harmless the Company, each director of the
Company, its directors and officers and each other Person, if any, who controls
the Company within the meaning of the Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any Losses to which the Company
or any such director, officer or controlling person may become subject, under
the Securities Act or otherwise, and will reimburse them for any Expenses
reasonably incurred by any of them (in each case in the same manner and to the
same extent as set forth in Section 2.10(a)), insofar as such Losses (or actions
or proceedings, whether commenced or threatened, in respect thereof) or Expenses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement or any preliminary
prospectus, free writing prospectus or final prospectus contained therein or
related thereto, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statements were
made), if such statement or alleged statement or omission or alleged omission
was made in reliance upon and in conformity with information furnished to the
Company in writing or electronically by or on behalf of such Selling Holder
expressly for use in the preparation thereof (it being understood that any
Selling Stockholder Questionnaire furnished by such Selling Holder is furnished
expressly for this purpose). Such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling person and shall survive the transfer
of such securities by such Selling Holder.
(c)    Notices of Claims; Indemnification Procedures. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 2.10(a)
or Section 2.10(b), such Person (the “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing (provided that the failure of the Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2.10, except to the extent the Indemnifying Party is actually
prejudiced by such failure to give notice), and the Indemnifying Party shall be
entitled to participate in such proceeding and, unless in the reasonable opinion
of outside counsel to the Indemnified Party a conflict of interest between the
Indemnified Party and Indemnifying Party may exist in respect of such claim, to
assume the defense thereof jointly with any other Indemnifying Party similarly
notified, to the extent that it chooses, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party that it so chooses, the Indemnifying Party shall not be liable
to such Indemnified Party for any legal or other Expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that (i) if the
Indemnifying Party fails to assume the defense or employ counsel reasonably
satisfactory to the Indemnified Party, (ii) if such Indemnified Party who is a
defendant in any action or proceeding which is also brought against the
Indemnifying Party reasonably shall have concluded that there may be one or more
legal defenses available to such Indemnified Party that are not available to the
Indemnifying Party or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct then, in any such case, the Indemnified Party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all Indemnified Parties (plus one firm of local counsel for
all Indemnified Parties in each relevant jurisdiction)), and the Indemnifying
Party shall be liable for any Expenses therefor. No Indemnifying Party shall,
without the written consent of the Indemnified Party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the Indemnified Party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (A) includes an unconditional release of the Indemnified
Party from all liability arising out of such action or claim and (B) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any Indemnified Party.
(d)    Contribution.
(i)    If the indemnification provided for in this Section 2.10 is unavailable
to an Indemnified Party in respect of any Losses in respect of which indemnity
is to be provided hereunder, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall to the fullest extent permitted by
law contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of such party in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the Company (on the one hand) and any Selling Holder (on
the other hand) shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
such party and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
(ii)    The Company and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 2.10(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 2.10(d)(i). The
amount paid or payable by an Indemnified Party as a result of the Losses
referred to in Section 2.10(d)(i) shall be deemed to include, subject to the
limitations set forth above, any Expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
(e)    Limitation of Holders’ Liability. Notwithstanding the provisions of this
Section 2.10, no Holder shall be liable for indemnification or contribution
pursuant to this Section 2.10 for any amount in excess of the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to a
Registration Statement.
(f)    Indemnification Payments. The indemnification and contribution required
by this Section 2.10 shall be made by periodic payments of the amount of any
such Losses or Expenses as and when bills are received or such Losses or
Expenses are incurred.

Section 2.11    Rule 144 Reporting.
With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, the Company agrees to use its reasonable best
efforts to:
(a)    make and keep public information regarding the Company available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and
(c)    so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.12    Transfer or Assignment of Registration Rights.
The rights to cause the Company to register Registrable Securities granted to
the Holders by the Company under this Article II may be transferred or assigned
by the Holders to one or more transferees or assignees of Registrable
Securities; provided, however, that (a) unless the transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, the transferee, the number of Registrable Securities transferred or assigned
to such transferee or assignee, together with any other Registrable Securities
held by such transferee or assignee, shall be at least $5,000,000 in Registrable
Securities calculated based on the Registrable Securities Amount, (b) the
Company is given written notice prior to such transfer or assignment, stating
the name and address of each such transferee or assignee and identifying the
Registrable Securities with respect to which such registration rights are being
transferred or assigned, and (c) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of the transferor
under this Agreement.

Section 2.13    Other Registration Rights.
From and after the date hereof, the Company shall not, without the prior written
consent of the Majority Holders, enter into any agreement with any current or
future holder of any securities of the Company that would allow such current or
future holder to require the Company to include securities in any registration
statement filed by the Company for such Holders on a basis other than pari passu
with, or expressly subordinate to, the piggyback rights of the Holders
hereunder; provided, that in no event shall the Company enter into any agreement
that would permit another holder of securities of the Company to participate on
a pari passu basis (in terms of priority of cut-back based on advice of
underwriters) with a Requesting Holder or a Shelf Piggybacking Holder in a Shelf
Underwritten Offering.

Section 2.14    Amendment and Restatement of October Registration Rights
Agreement; Termination of Other Registration Rights Agreements.
This Agreement amends, restates and supersedes in all respects the October
Registration Rights Agreement. Each of the January Registration Rights Agreement
and the April Registration Rights Agreement, and all rights and obligations
thereunder of the parties thereto, are hereby terminated for all purposes
effective as of the date hereof.

ARTICLE III    
MISCELLANEOUS

Section 3.01    Communications.
All notices and other communications provided for or permitted hereunder shall
be made in writing by electronic mail, courier service or personal delivery:
(a)    if to a Värde Party, to such Värde Party at its notice address set forth
in the Transaction Agreement;
(b)    if to any Holder other than a Värde Party, to such Holder at the address
provided pursuant to Section 2.12; and
(c)    if to the Company, to it at:
1800 Bering Drive, Suite 510
Houston, Texas 77057
Attn:    Christa Garrett
Email: CGarrett@lilisenergy.com
; or, in each case, to such other address for such party as shall have been
communicated by such party by like notice.
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent by electronic mail; and when actually received, if sent by courier service.

Section 3.02    Successors and Assigns.
This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein; provided, however, that
all or any portion of the rights and obligations of any Holder under this
Agreement may be transferred or assigned by such Holder only in accordance with
Section 2.12.

Section 3.03    Recapitalization, Exchanges, Etc. Affecting the Shares.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

Section 3.04    Aggregation of Registrable Securities.
All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

Section 3.05    Specific Performance.
Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

Section 3.06    Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

Section 3.07    Headings.
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

Section 3.08    Governing Law.
THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT)
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT (INCLUDING ANY CLAIM OR
CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR
WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT), WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION AGAINST ANY PARTY RELATING TO THE
FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION LOCATED WITHIN THE STATE OF NEW YORK, AND THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT LOCATED WITHIN THE STATE OF NEW YORK OVER ANY SUCH ACTION. THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES HERETO AGREES THAT A JUDGMENT
IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 3.09    Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

Section 3.10    Entire Agreement.
This Agreement, together with the Transaction Agreement, the October Transaction
Agreement and the Series E Certificate of Designation, is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.11    Amendment.
This Agreement may be amended only by means of a written amendment signed by the
Company and the Majority Holders; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.12    No Presumption.
If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

Section 3.13    Obligations Limited to Parties to Agreement.
Each of the parties hereto covenants, agrees and acknowledges that no Person
other than the Holders and the Company shall have any obligation hereunder and
that, notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any Holder or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any Holder or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of the Holders under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of a Holder hereunder.

Section 3.14    Independent Nature of Holders’ Obligations.
The obligations of each Holder under this Agreement are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein, and no action taken by any Holder pursuant
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.

Section 3.15    Interpretation.
Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any determination, consent or approval is to be made or
given by a Holder under this Agreement, such action shall be in such Holder’s
sole discretion unless otherwise specified.
[Signature pages follow]



IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
COMPANY:
LILIS ENERGY, INC.
By: /s/ Joseph C. Daches
Name:    Joseph C. Daches
Title:    President, Chief Financial Officer and
Treasurer


SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW:




By: /a/ Markus Specks
Name: Markus Specks
Title: Managing Director


THE VÄRDE FUND VI-A, L.P.
By: Värde Investment Partners G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


VÄRDE INVESTMENT PARTNERS, L.P.
By: Värde Investment Partners G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


THE VÄRDE FUND XI (MASTER), L.P.
By: Värde Fund XI G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER, L.P.
By: Värde Investment Partners G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


THE VÄRDE SKYWAY FUND, L.P.
By: The Värde Skyway Fund G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


THE VÄRDE SKYWAY MINI-MASTER FUND, L.P.
By: The Värde Skyway Fund G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


THE VÄRDE FUND XII (MASTER), L.P.
By: The Värde Fund XII G.P., LLC, its General Partner
By: The Värde Fund XII UGP, LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner





LILIS ENERGY, INC.
Selling Stockholder Notice and Questionnaire
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Lilis Energy, Inc., a Nevada corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities, in accordance
with the terms of the Amended and Restated Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
NOTICE
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE
1.
Name.

(a)
Full Legal Name of Selling Stockholder

(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

2.
Address for Notices to Selling Stockholder:


    
    
Telephone:        
Fax:        
Contact Person:        
3.
Broker-Dealer Status:

(a)
Are you a broker-dealer?

Yes £ No £
(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes £ No £
Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
(c)
Are you an affiliate of a broker-dealer?

Yes £ No £
(d)
If you are an affiliate of a broker-dealer, do you certify that you obtained the
Registrable Securities in the ordinary course of business, and at the time you
obtained the Registrable Securities to be resold, you had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes £ No £
Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
4.
Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Transaction Agreement.
(a)
Type and Amount of other securities beneficially owned by the Selling
Stockholder:

    

    
5.
Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past two years.
State any exceptions here:
    

    
The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Date:        Beneficial Owner:    
By:    
Name:    
Title:    
PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
Lilis Energy, Inc.
1800 Bering Drive, Suite 510
Houston, Texas 77057
Attn:    Christa Garrett
Email: CGarrett@lilisenergy.com










[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]